Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 06/25/2021.  As directed by the amendment: new claim 30 has been added.  Thus, claims 4-19, 21-28 and 30 are presently pending in this application and are in condition for allowance.  
REASONS FOR ALLOWANCE
Claims -19, 21-28 and 30 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims in this application are allowable due to the amended limitations “a microporous matrix disposed within the interior space between the first and second outer layers” as set forth in claim 4.
Amended claim 4 overcomes the closed prior art of Palmer et al. (2014/0081296) because Palmer et al. fails to disclose “a microporous matrix disposed within the interior space between the first and second outer layers”.  A scaffold having first and second outer layers comprising interconnected wales extending parallel to the length dimensions, a plurality of spacer elements extending through the interior space and attached to each of the first and second outer layers; the spacer elements partitioning the interior space into a plurality of channels extending along the length of the first and second outer layers and a microporous matrix disposed within the interior space between the first and second outer layers, has not been found anticipated by . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 3774